             Case 1:20-cr-00077-SHS Document 63 Filed 03/25/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
 UNITED STATES OF AMERICA
                                                                           WAIVER OF RIGHT TO BE
                              -v-                                          PRESENT AT CRIMINAL
                                                                           PROCEEDING
ERIC RODRIGUEZ,
                                        Defendant.                           7:20-CR-077 (SHS)
 -----------------------------------------------------------------X

 Check Proceeding that Applies

 XX Entry of Plea of Guilty

          I am aware that I have been charged with violations of federal law. I have consulted with
          my attorney about those charges. I have decided that I wish to enter a plea of guilty to
          certain charges. I understand I have a right to appear before a judge in a courtroom in
          the Southern District of New York to enter my plea of guilty and to have my attorney
          beside me as I do. I am also aware that the public health emergency created by the
          COVID-19 pandemic has interfered with travel and restricted access to the federal
          courthouse. I have discussed these issues with my attorney. By signing this document, I
          wish to advise the court that I willingly give up my right to appear in person before the
          judge to enter a plea of guilty. By signing this document, I also wish to advise the court
          that I willingly give up any right I might have to have my attorney next to me as I enter my
          plea so long as the following conditions are met. I want my attorney to be able to
          participate in the proceeding and to be able to speak on my behalf during the proceeding.
          I also want the ability to speak privately with my attorney at any time during the
          proceeding if I wish to do so.



 Date: March 24, 2021

                    Eric Rodriguez                                    /s/ Eric Rodriguez by Bruce Koffsky
                    Print Name                                         Signature of Defendant



          Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Southern
          District of New York at the time of my sentence and to speak directly in that courtroom
          to the judge who will sentence me. I am also aware that the public health emergency
          created by the COVID-19 pandemic has interfered with travel and restricted access to the
          federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
          Case 1:20-cr-00077-SHS Document 63 Filed 03/25/21 Page 2 of 2




        I have discussed these issues with my attorney and willingly give up my right to be
        present, at the time my sentence is imposed, in the courtroom with my attorney and the
        judge who will impose that sentence. By signing this document, I wish to advise the court
        that I willingly give up my right to appear in a courtroom in the Southern District of New
        York for my sentencing proceeding as well as my right to have my attorney next to me at
        the time of sentencing on the following conditions. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the
        proceeding if I wish to do so.


Date:
               Print Name                                   Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          Bruce D. Koffsky                                   /s/ Bruce D. Koffsky
               Print Name                                   Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is:                                .


Date:
                Signature of Defense Counsel




Accepted:
               Signature of Judge
               Date: New York, New York
                      March 25, 2021




                                                 2
